Title: To George Washington from Edmund Randolph, 17 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 17. 1794
        
        It is circulated here, that Mr Fauchet has declined doing any business, until he shall learn his real position under the new turn of French affairs. I have not been able to see him; as he is said to be confined in the country by a bad leg.
        Mrs Washington was slightly indisposed this morning; but not enough so, to prevent her from going about as usual.
        The late abominable sacrifice of females at Paris led me to inquire after Madame la fayette. I can hear nothing of her; except

a pretty general agreement, that as she was arrested some time ago, she must have fallen.
        One effect of Mr Jaudenes’s apprehensions about the yellow-fever is shewn, in the quarantine imposed upon our vessels at Cadiz. I have the honor sir to be with the greatest respect and most affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      